Citation Nr: 1134515	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2007, for the grant of service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to an effective date earlier than January 17, 2007, for the grant of service connection for intervertebral disc syndrome, right upper extremity, with right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a written statement received in July 2011, the Veteran cancelled his scheduled Board hearing.


FINDINGS OF FACT

1.  In March 2004, the RO issued a rating decision, at which time service connection was granted for degenerative joint disease of the right acromioclavicular joint, and a 10 percent rating was assigned.

2.  The Veteran was notified of the March 2004 rating decision that month and did not initiate an appeal.

3.  On January 17, 2007, the RO received the Veteran's claim for an increased rating for his right shoulder and arm disability, to include recent findings of a cervical spine disorder and nerve root impingement that caused paresthesias of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to January 17, 2007, for a grant of service connection for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for entitlement to an effective date prior to January 17, 2007, for a grant of service connection for intervertebral disc syndrome of the right upper extremity with right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA does not affect matters on appeal when the issue is limited to statutory or regulatory interpretation, as is the case here.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no dispute as to the essential facts in this case, as shown below, and there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  The Board nevertheless takes note of the fact that the Veteran was furnished VCAA notice regarding effective dates and the respective roles of VA and the Veteran in obtaining evidence in July 2007.  No outstanding pertinent evidence has been identified by the Veteran regarding these claims.


II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

If a claim is received within one year after separation from service, the effective date is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The facts in this case are not in dispute.

The Veteran filed his original claim for VA benefits on December 10, 2003, prior to his separation from service on January 31, 2004.  That application included a claim for a disability of pain in the limb of the upper right arm, due to push-ups.

In a March 2004 rating decision, the RO granted service connection for degenerative joint disease of the right acromioclavicular joint and assigned a 10 percent rating.  The Veteran was notified of the decision that same month and did not initiate an appeal.

On January 17, 2007, the RO received the Veteran's claim requesting a VA medical examination to determine the extent of his right shoulder bicep tendon injury.  He indicated that he underwent an MRI in January 2007 for paresthesias in his lower right arm.  The findings were significant disc space narrowing and disc degeneration from C4 to C7 and significant foraminal narrowing at C6 and C7 with evidence of nerve root impingement.  He requested a reevaluation of his disability compensation as a result of these MRI findings.

In a March 2008 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 30 percent rating, effective January 17, 2007.  The RO also granted service connection for intervertebral disc syndrome of the right upper extremity with right carpal tunnel syndrome and assigned a 20 percent rating, effective January 17, 2007.  The evaluation assigned to the Veteran's degenerative joint disease of the right acromioclavicular joint, which now included tendonitis, was continued at 10 percent.

On his March 2008 notice of disagreement, the Veteran contended that the injury to his right arm was identified during his retirement physical in October 2003, prior to separation.  He asserted that the proper effective date for these disabilities was February 1, 2004.

In a September 2008 written statement, the Veteran indicated that he had been treated for his right upper arm injury since December 2001.  He stated that his cervical spine condition existed well before his retirement in January 2004 but was not diagnosed until January 2007.  It was then identified as the cause of his right upper arm condition in August 2007.

Based on a review of the evidence on file, the Board finds that the effective date of January 17, 2007, is the earliest effective date assignable for the issues on appeal.  The basis of the Veteran's contention that his effective date should be February 1, 2004, is that his right upper arm disability was identified prior to his separation from service.

However, there is no entitlement to an earlier effective on this basis.  The Veteran raised a claim of entitlement to service connection for a right upper arm and shoulder disability in December 2003, and this claim was adjudicated in March 2004.  The Veteran did not initiate an appeal of this claim, and he has not contended that he did.  If the Veteran was dissatisfied with the rating assigned to his disability at that time, he needed to express that disagreement within one year of the March 2004 rating decision.  As such, his argument now that he was first shown to have a specific neck, right shoulder, or right arm disability prior to his separation, even if true, does not provide a basis for an earlier effective date.

The March 2004 rating decision is final.  The effective date for an award of a claim for increase is the date of receipt or the date entitlement arose, whichever is later.  Here, the Veteran's claim for an increased rating for his right shoulder and arm disability, to include a recently-diagnosed cervical spine disorder, was received on January 17, 2007.  While the Veteran contends that he was treated for this condition while in service, there is no legal entitlement to an earlier effective date on this basis, and the Veteran has not advanced any other contention as to why he believes he is entitled to an earlier effective date for these claims.  Thus, the claims which are on appeal here are dated January 17, 2007, the effective date assigned to the Veteran's claims.  Assignment of an effective date other than January 17, 2007, for either claim is not warranted.  Consequently, entitlement to an effective date earlier than January 17, 2007, is denied.


ORDER

Entitlement to an effective date prior to January 17, 2007, for the grant of service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to an effective date prior to January 17, 2007, for the grant of service connection for intervertebral disc syndrome, right upper extremity, with right carpal tunnel syndrome is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


